Citation Nr: 0620542	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to service connection for multiple scars, claimed 
to include those on the forehead, right thumb, right wrist, 
right lower abdomen, and legs, and as secondary to service-
connected right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1978 to May 1978, and for approximately two weeks in 
June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., and was remanded in 2005 for further development.         


FINDING OF FACT

Multiple scars, claimed to include those on the forehead, 
right thumb, right wrist, right lower abdomen, and legs, are 
not etiologically related to ACDUTRA service, and are not 
proximately due to, or the result of, service-connected right 
knee disability.


CONCLUSION OF LAW

The criteria for service connection for multiple scars, 
claimed to include those on the forehead, right thumb, right 
wrist, right lower abdomen, and legs, are not met.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  This is generally referred to as direct service 
connection.  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  This is 
more commonly referred to as secondary service connection, as 
the disability in question is being claimed as being caused 
secondary to a service-connected disability.

Service connection is in effect for right knee chondromalacia 
with torn medial/collateral meniscus, rated as 30 percent 
disabling effective April 14, 1994, and for arthritis of the 
right knee, rated as 10 percent disabling effective October 
26, 1999.  The veteran contends that his presently claimed 
scars resulted from a fall from a bicycle in June 1992, and 
that the fall itself was sustained because he was unable to 
break the fall due to right knee instability.  Also, the 
veteran apparently did have a scar on his right knee long 
before the 1992 accident, associated with knee surgery (see 
June 2001 VA joints examination report noting a surgical scar 
over the medial aspect of the right knee).  He does not now 
contend that a right knee scar was incurred initially in the 
1992 accident; rather, he seems to be contending that the 
scar residuals were exacerbated due to the 1992 accident.  He 
also seems to be contending he has a scar on the buttock(s) 
due to that accident.  See 2006 hearing transcript, p. 14.  
Elsewhere, he referred to scarring on the left lower back; it 
appears that that the scar on the buttock(s) and left lower 
back are one and the same.   

Records from Washington Hospital Center (WHC), dated in June 
1992, do document a reported fall from a bicycle.  Injuries 
then noted included multiple intraoral and extraoral facial 
lacerations, and maxillary and mandibular dental alveolar 
fractures with avulsion of hard and soft tissues.  The 
veteran apparently had additional surgery, including facial 
scar revision, within the last five-six years to repair 
residuals from the accident, which included a bone graft 
taken from the right hip to repair the nose and jawline 
(present scarring in the right lower abdomen area apparently 
is due at least in part to the bone graft and not only a 
result of the 1992 accident).  See Howard University Hospital 
(HUH) records; 2006 hearing transcript, p. 13.  VA clinical 
records dated in May 2002 document the presence of scars 
(dime-size scar on the mid forehead; small linear scar on the 
right thumb; small, irregular linear scar on the right wrist; 
surgical scars to knees; surgical scar on the right lower 
abdomen due to bone graft).     
      
Based on the above, it is evident that a bicycle accident 
occurred in June 1992, and that the veteran presently has 
multiple scars.  Current manifestation of a claimed 
disability is a basic criterion for service connection.  
38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  

However, given the contention that the service-connected 
right knee disability is the cause of the fall that resulted 
in scarring, key evidence would be clinical evidence to that 
effect.  The veteran's lay contention as to such cause-effect 
link is insufficient.  See 38 C.F.R. § 3.310(a) (2005) 
(secondary service connection is found where a service-
connected disability aggravates another condition such that 
the latter is proximately due to, or the result of, the 
former); Allen v. Brown, 7 Vet. App. 439 (1995) (In secondary 
service connection cases, the veteran is compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing pre-aggravation.); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (a 
determination as to etiology is in the province of medical 
professionals, who, by virtue of appropriate training, 
education, and/or experience, is qualified to opine thereon).  
Of course, notwithstanding the veteran's pursuit of this 
claim under 38 C.F.R. § 3.310(a), service connection could be 
established on general service connection criteria, with 
evidence that the claimed scars were incurred in ACDUTRA.  
38 C.F.R. § 3.303.   

Direct service connection is not warranted under 38 C.F.R. 
§ 3.303.  The veteran's primary claim is one of secondary 
service connection  pursuant to 38 C.F.R. § 3.310(a); he does 
not contend that he first incurred the present scars during 
ACDUTRA.  As to the right knee surgical scar, the record 
indicates the veteran had right knee surgery before ACDUTRA.  
The service medical and personnel records do not show 
treatment for scarring presently claimed.  Thus, service 
connection is not warranted on basis of direct causation.       

Secondary service connection, too, must be denied, first and 
foremost, because clinical evidence, including that specific 
to an etiological link between the right knee disability and 
multiple scars, overall, is unfavorable.  The Board addresses 
below the pertinent clinical evidence and their probative 
merit.  

In April 2006, Dr. Weir, a HUH neurologist, wrote: "I have 
evaluated [the veteran].  He is tender in his [right] knee.  
He was previously injured in the RLE [right lower extremity].  
The [right lower extremity] would thus be likely to buckle 
under physical pressure, (The knee did buckle in 1992)."  
Also in April 2006, Dr. Dennis, a private physician, said, in 
pertinent part: [The veteran's] right knee gave out (which is 
service connected injury) resulting in a bicycle accident."      

In May 2005, a VA medical examiner who had reviewed the 
veteran's medical history as documented in the claims file 
said that "[i]t would be speculating to say that his service 
connection right knee condition was as likely as not . . . 
that his right knee disorder caused or contributed to the . . 
. bicycling accident in June 1992 and thus causing his scars 
and injuries as a result of that bicycle accident."  
Speculative or conjectural opinions as to causation are not 
persuasive.  See 38 C.F.R. § 3.102 (2005); see also Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to "well-ground" a cause-of-death 
claim).  The VA examiner's rationale was that he "did not 
see any medical records or any other records showing or 
documenting [the veteran's] right knee condition in the 
immediate time just prior to his bicycle accident."  The 
examiner further noted that the June 1992 hospital discharge 
report documents no diagnosis of any right knee condition.  
Based on those considerations, he ultimately concluded that 
it is "less likely than not" that the right knee disability 
is the cause of the bicycling accident.    

The Board finds the two private etiology opinions, considered 
singly or collectively, do not place the key clinical 
evidence for and against the claim in equipoise to permit 
employment of the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 
(2005).  Dr. Weir's opinion is wholly conclusory.  The fact 
that the knee might buckle currently (the opinion was given 
earlier this year), is not proof that it did buckle some 14 
years ago.  His statement that the knee did buckle in 1992 
seems to be based on the veteran's report that it did, which 
is not buttressed by clinical evidence or even lay report 
contemporaneous to the accident date.    

As for Dr. Dennis's "opinion," the above-quoted portion is 
found in the section of the report titled "History of 
Present Illness" and not the section titled "Opinion," and 
the focus of his report, as a whole, is on another contention 
not squarely relevant to the issue now on appeal (the veteran 
contends that chronic lumbar pain is secondarily due to the 
right knee disability).  The quoted sentence of Dr. Dennis 
reads more like a memorialization of history as reported by 
the veteran.  To the extent it is considered an etiology 
opinion, it, as with Dr. Weir's opinion, is wholly conclusory 
and is not convincing.  

In this connection, the two conclusory "opinions" 
apparently were solicited by the veteran late in the appeal 
process in an effort to buttress his claim in light of the 
highly unfavorable 2005 VA etiology opinion.  While that in 
and of itself is not a dispositive factor in the relative 
probative weight assigned to conflicting etiology opinions, 
viewed in the context of the whole record (as further 
discussed below), they are marginally persuasive.       

In contrast, the VA examiner's opinion is buttressed by a 
thorough explanation of the rationale therefor, which is 
consistent with the record, and in particular, as to negative 
evidence on instability or weakness of the right knee in and 
around 1992, when the bicycle accident occurred.  While 
private clinical records for treatment immediately after the 
accident document in some detail reported medical history and 
complaints of facial and jaw pain, neck stiffness, and even 
tingling in the forearms, they do not document a report that 
the injury was incurred due to a fall caused by right knee 
instability.  In fact, the June 1992 WHC discharge report 
explicitly states that the veteran "had no other 
complaints" and that he was "discharged to home in stable 
condition with excellent healing of his facial and buccal 
mucosa lacerations and with decreasing neck tenderness . . 
."  Discharge diagnoses therein do not include exacerbated 
knee condition, even though the veteran now contends that he 
had attempted to break his fall with the right knee and fell 
face forward, but that the "contorted" way in which he 
landed resulted in exacerbated injury not only to the face 
but to various other body parts, including the 
buttock(s)/lower back.  In light of such medical evidence 
contemporaneous to the accident, the Board does not find 
particularly convincing recent hearing testimony that he had 
mentioned the knee instability at the hospital in 1992, 
apparently to contend that that information was omitted in 
the WHC records.    

The Board has placed primary emphasis on the substantive 
quality of the conflicting etiology opinions and other 
relevant clinical evidence.  However, credibility of the 
contention that right knee instability was what caused the 
bicycle accident, discussed to some extent above, is 
necessarily a relevant concern in this case.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of 
the [Board] as the factfinder to determine credibility of the 
testimony and other lay evidence.").  This is particularly 
true given that there apparently are no witnesses to the 
accident itself, although the Board concedes there is some 
merit to the representative's argument that a witness may not 
be able to speak to the instability of the right knee at the 
time of the accident.  

Other considerations, viewed in the context of the whole 
record, tends to make the veteran's contention less than 
credible.  The scars claim was filed in 2002.  There is 
approximately a 10-year gap between the bicycle accident and 
the filing of the claim.  While the veteran persistently 
sought service connection for right knee disability since 
discharge from ACDUTRA before the claim was granted in August 
1997, in no hearing transcript, or written statements, or VA 
clinical or examination reports dated after June 1992, is 
there documentation of a report of a bicycle accident 
purportedly due to right knee instability until the filing of 
the original scars service connection claim.  

While a gap in time between pertinent injury and filing of a 
claim in and of itself is not dispositive in any claim, under 
the circumstances of this case, such gap in time and lack of 
such contention until many years after the fact, when viewed 
in context of other highly negative evidence, tends not to 
buttress the veteran's position that the 1992 injury is 
attributable to the service-connected disability.  Even 
though service connection was not granted for the right knee 
disability until 1997, there was approximately a five-year 
period between the 1992 accident and the 1997 rating decision 
during which the veteran reasonably could have been expected 
to mention the accident to stress the significance of his 
right knee disability, yet he did not do so.  Certainly, it 
is understandable that a claimant in the veteran's position 
might not wish to volunteer information about a post-service 
1992 accident before the grant of service connection (in 
1997) out of concern that such information might disfavor his 
claim.  However, the veteran contends in this appeal, and the 
clinical evidence associated with care given after the 1992 
accident show, that the 1992 accident was significant such 
that fairly extensive follow-up care, including surgery, was 
needed.  If, however, as he now contends, that the accident 
would not have happened but for the right knee "giving 
way," it is not unreasonable to expect some report of right 
knee instability to be documented, at least in private 
clinical records contemporaneous to the accident.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence disfavors the claim and the 
benefit-of-reasonable doubt rule does not apply.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In an August 2002 letter, sent before issuance of the rating 
decision on appeal, the veteran was informed that evidence 
pertinent to his scars service connection claim would include 
that showing the scars were incurred in, or aggravated by, 
service and, as well, evidence of treatment therefor since 
service - evidence pertinent to service connection on a 
direct-causation basis.  He was told that, if he identifies 
the sources of such evidence, then VA would assist him in 
obtaining it, but that he ultimately is responsible for 
substantiating his claim.  Given the contention that scars 
are attributable to a fall sustained due to right knee 
instability, a purported manifestation of the service-
connected disability, it is clear to the Board that the 
veteran understands what evidence is needed as to a service 
connection pursuant to 38 C.F.R. § 3.310(a).  In fact, the 
veteran was specifically asked by Veterans Law Judge Regan at 
the February 2005 Board hearing whether any doctor opined on 
the etiology of the scars (see p. 14, transcript), and he 
replied in the negative.  It is also evident from the 
Statement of the Case (SOC) and Supplemental SOCs (SSOCs) 
that VA informed him of the pertinent criteria, including 
those for direct and secondary service connection, and 
explained why the claim remains denied.       

Although full notice requirements arguably were met during 
the appeal and the RO did not literally ask the veteran to 
"supply everything he has" concerning his scars or 
something else to that effect, the Board finds no prejudicial 
error as to the  substantive content of the notice or timing 
thereof.  The veteran clearly pursued this claim on a 
secondary causation basis.  He demonstrated his awareness 
that key evidence in the claim would be clinical evidence on 
etiological nexus between the right knee disability and the 
scars by proffering private clinical (2006) reports after the 
issuance of the unfavorable VA etiology opinion.  Those were 
the last pieces of evidence associated with the claims file, 
along with cover correspondence of the veteran's 
representative.  No specific argument was made as to a notice 
defect; neither the veteran nor his representative reported 
that additional, pertinent evidence exists.  

Also, here, there is no issue as to "veteran" status or 
existence of the claimed disability.  With a denial, there is 
no prejudice as to any lack of notice on how degree of 
disability is evaluated, or as to effective date of any 
determination on degree of disability or of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA 
examination findings, private and VA clinical records, the 
veteran's written statements and hearing testimony, and prior 
claims adjudication history.  

The record also reflects that, where the veteran identified 
various sources of private clinical records, VA acted in 
response to assist him in obtaining it, consistent with the 
duty to assist.  Such assistance included a December 2002 
letter to Greater Southeast Community Hospital (GSE).  In 
January 2003, that facility responded that it does not have 
custody of the veteran's records, but provided an alternative 
address for "GSE/DCG [presumably means "DC General 
Hospital"] Ambulatory Center."  VA apparently did not send 
a follow-up request to the alternative address.  However, 
despite appropriate notice during appeal that a claimant 
ultimately is responsible for substantiating his claim, the 
veteran has not identified other sources of pertinent 
evidence to show service connection is warranted.  As noted 
above, even some two years later, at the 2005 hearing, the 
veteran explicitly stated that no doctor, to date, had opined 
as to etiology of his scars.  The veteran had a second Board 
hearing in 2006, and, while he said that multiple doctors 
opined favorably on etiology and was afforded a 60-day period 
post-hearing to submit such evidence, what he did submit, as 
explained above, is insufficient to place the evidence for 
and against the claim in equipoise.  The representative 
indicated that, if more than a 
60-day period is needed, then an extension of time would be 
sought (see transcript, p. 16), and no such extension request 
is of record.  

Also, the representative urged the Board to consider 
remanding the case for further VA medical examination, 
arguing that the examination was inadequate (2006 hearing 
transcript, pp. 16-17).  The Board disagrees.  Whether or not 
the right knee disability is etiologically linked to the 
claimed scars resulting from the 1992 bicycle incident is 
precisely the issue the representative argues is key in this 
case, and was explicitly addressed by the examiner based on 
consideration of the record.  The examiner provided rationale 
for his opinion, and the Board finds it credible and 
reliable.  Also, as to the representative's suggestion that 
each of the "injuries" (presumably referring to each scar 
separately) be rated separately, evaluation of the extent of 
disability caused by any scar would be appropriate if the 
Board had concluded that service connection is warranted.  
That is not the case here.      

Based on the foregoing, the Board does not find a remand is 
warranted to send an inquiry to GSE/DGC Ambulatory Center or 
to perform another VA medical examination.  Doing so would 
merely delay adjudication without corresponding benefits to 
the veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Based on the foregoing, the Board concludes that 
VA's duty to assist was met.    

ORDER

Service connection for multiple scars, claimed to include 
those on the forehead, right thumb, right wrist, right lower 
abdomen, and legs, is denied.




____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


